                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

KIMBERLY LUST,

          Plaintiff,
                                                    Case No. 17-12170
v.                                                  District Judge Victoria A. Roberts
                                                    Magistrate Judge Elizabeth A. Stafford
JAMES PLUMMER and
GIDEON PAETZ,

     Defendants.
_________________________________/
 

          ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                            JUDGMENT (Doc. #23)

     I.       INTRODUCTION

     Kimberly Lust (“Lust”) filed this civil rights action under 42 U.S.C. § 1983 against

Michigan State Police troopers James Plummer (“Plummer”) and Gideon Paetz

(“Paetz”) (collectively, “Defendants”). Lust also brought related false arrest and false

imprisonment claims under Michigan law.

     Lust says that Defendants violated her Fourth Amendment rights by fabricating

evidence to create probable cause to arrest and detain her. She also claims that

Defendants committed an unlawful search and seizure of her person and property and

maliciously prosecuted her. Further, Lust says that Plummer failed to preserve material,

exculpatory evidence and used excessive force to arrest her. Finally, Lust says that

Plummer retaliated against her for exercising her First Amendment rights.

     Lust stipulated to dismissal of her Fourth Amendment excessive force, First

Amendment retaliation, and Fourteenth Amendment due process claims against Paetz.



                                               1 
 
    The remaining claims against Paetz are Lust’s Fourth Amendment unlawful search

and seizure, Fourth Amendment malicious prosecution, fabrication of evidence, and

state law tort claims.

    The remaining claims against Plummer are Lust’s Fourth Amendment unlawful

search and seizure, Fourth Amendment excessive force, Fourth Amendment malicious

prosecution, Fourteenth Amendment failure to preserve exculpatory evidence, First

Amendment retaliation, fabrication of evidence, and state law tort claims.

    Defendants brought this motion for partial summary judgment, asserting that they

are entitled to qualified immunity on all but Lust’s Fourth Amendment excessive force

claim against Plummer.

    For the reasons below, that motion is GRANTED.

    II.   BACKGROUND
    Lust was returning from a friend’s house in the early morning of February 13, 2015,

when she lost control of her car. She got stuck in a snow bank at the corner of

Gallagher St. and the Davison service drive in Detroit. Defendants pulled up behind Lust

in their patrol car. Lust says that Defendants informed her that they were going to tow

her car. She admits that she strongly objected. The parties dispute what happened next;

Lust says that Plummer asked her to take a breathalyzer test and proceeded to beat her

with his baton and arrested her, all without probable cause. Defendants say that Lust

was irate, tried to remove her car from the snow bank against Plummer’s orders, and

physically resisted them once she was removed from the car and placed under arrest.




                                            2 
 
    Defendants removed this case to federal court on July 3, 2017. Lust filed an

Amended Complaint on January 9, 2018. Defendants filed their motion for partial

summary judgment on July 6, 2018. Defendants’ motion is now before the Court.

    III.     STANDARD OF REVIEW
    Summary Judgment is proper if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The movant has the initial burden of demonstrating the basis for its

motion and identifying portions of the record that show an absence of a genuine issue of

fact. Mt. Lebanon Personal Care Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845,

848 (6th Cir. 2002). Once that burden is met, the non-moving party must set forth

specific facts that present a “genuine issue for trial.” Id. The existence of a mere

scintilla of evidence to support a plaintiff’s position will not suffice; there must be

evidence on which the jury could reasonably find for the plaintiff. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986). Parties must support assertions of fact by “citing

to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those

made for purposes of the motion only), admissions, interrogatory answers, or other

materials.” Fed. R. Civ. P. 56(c)(1).

    IV.      DISCUSSION

     A. Lust waived her Fourth Amendment unlawful search and seizure, Fourth

           Amendment malicious prosecution, First Amendment retaliation, and state

           law gross negligence claims




                                               3 
 
    In her complaint, Lust claims that Defendants violated her Fourth Amendment right

to be free from unreasonable search and seizure, alleging that Defendants unlawfully

searched and seized her person and property. Lust also says that Defendants violated

her Fourth Amendment rights by instituting a malicious prosecution. Additionally, Lust

alleges that Plummer violated her First Amendment rights by arresting her because she

vocally opposed the towing of her vehicle. Finally, Lust asserts that Defendants were

grossly negligent in the execution of their duties, in violation of Michigan law.

    Lust fails to fully address these claims in her brief in opposition to Defendants’

motion for summary judgment. As such, she waived them. See Crampton v. Kroger Co.,

213 F.Supp.3d 910, 913 (6th Cir. 2016); See also McPherson v. Kelsey, 125 F.3d 989,

995-96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied

by some effort at developed argumentation, are deemed waived. It is not sufficient for a

party to mention a possible argument in the most skeletal way, leaving the court to ...

put flesh on its bones.”) (citing Citizens Awareness Network, Inc. v. United States

Nuclear Regulatory Comm'n, 59 F.3d 284, 293–94 (1st Cir. 1995)).

    Given the above, Lust’s First Amendment retaliation claim against Plummer is

DISMISSED. Lust’s Fourth Amendment unlawful search and seizure, Fourth

Amendment malicious prosecution, and state law gross negligence claims against both

defendants are also DISMISSED.

    The Court now addresses the only remaining claims against Plummer: Fourth

Amendment excessive force, Fourteenth Amendment failure to preserve exculpatory

evidence, fabrication of evidence, and state law intentional tort claims; and the only



                                              4 
 
remaining claims against Paetz: fabrication of evidence and state law intentional tort

claims.

    B. Qualified Immunity

       The doctrine of qualified immunity protects governmental officials performing

discretionary functions from civil liability unless their conduct violates a clearly

established constitutional right. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The

qualified immunity analysis requires a two-prong inquiry into “whether the facts, when

viewed in the light most favorable to the plaintiff, would permit a reasonable juror to find

that: (1) the defendant violated a constitutional right; and (2) the right was clearly

established.” See Saucier v. Katz, 533 U.S. 194, 201 (2001). The Court has the

discretion to decide which of the two prongs of the analysis to address first. See

Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       For the reasons discussed below, Lust fails to prove a violation of a clearly

established constitutional right. The Court need not reach the issue of qualified

immunity.

    C. Lust’s Failure to Preserve Exculpatory Evidence Claim

    Lust says that Plummer violated her Fourteenth Amendment right to procedural and

substantive due process by failing to preserve exculpatory evidence. Lust alleges that

Plummer failed to preserve the in-car video from the night of her arrest, in contravention

of Michigan State Police policy. Lust also says that her testimony regarding Plummer’s

actions on the night of her arrest establishes that the in-car video was, in fact,

exculpatory. Lust fails to raise a question of material fact on this issue.




                                               5 
 
    The Due Process Clause of the Fourteenth Amendment mandates that police

officers preserve material exculpatory evidence; a police officer’s failure to preserve

constitutionally material evidence subjects him to liability regardless of whether the

evidence was lost in good or bad faith. U.S. v. Jobson, 102 F.3d 214, 218 (6th Cir.

1996). The Fourteenth Amendment does not impose such stringent standards on

officers with respect to evidence that is only potentially exculpatory, however. “[W]here

the government fails to preserve evidence whose exculpatory value is indeterminate

and only ‘potentially useful’ to defendant, we apply a different test.” Id. (citing Arizona v.

Youngblood, 488 U.S. 51, 57-58 (1988)). The claimant must show that: (1) the

government acted in bad faith in failing to preserve the evidence; (2) the exculpatory

value of the evidence was apparent before its destruction; and (3) the nature of the

evidence was such that the defendant would be unable to obtain comparable evidence

by other reasonably available means. Id.

    First, it is apparent that the in-car video must be classified as potentially

exculpatory. But, Lust fails to establish that the exculpatory value of the video was

apparent before its destruction. Her only proof that the video was materially exculpatory

is her own testimony regarding Plummer’s actions on the night of her arrest.

Specifically, Lust says that Plummer assaulted her directly in front of the patrol car,

within range of the in-car video camera; she ultimately asserts that the in-car video

would corroborate her testimony that Plummer beat her with his baton and arrested her

without probable cause. However, Lust never saw the video; her testimony is “mere

speculation,” insufficient on its own, to prove that the video was exculpatory. Id. at 219.

Lust simply has no way of knowing whether the video was exculpatory. Further, Lust


                                              6 
 
has no evidence, aside from her own testimony, that Plummer knew the video was

exculpatory. Indeed, Plummer testified that the video did not show the arrest; Paetz

testified he never saw the video.

    Lust, at most, can only establish that Plummer was negligent for failing to preserve

the video; negligence, however, cannot form the basis of a constitutional violation.

“[W]here the government is negligent, even grossly negligent, in failing to preserve

potential exculpatory evidence, the bad faith requirement is not satisfied.” U.S. v.

Wright, 260 F.3d 568, 570-71 (6th Cir. 2001) (citing United States v. Jobson, 102 F.3d

214, 218 (6th Cir. 1996)).

    Lust’s evidence is simply insufficient to create a genuine issue of material fact. No

reasonable juror could find that the in-car video was more than potentially exculpatory;

moreover, no reasonable juror could find that Plummer acted in bad faith.

    Lust’s claim of failure to preserve exculpatory evidence is unsupported and fails as

a matter of law.

    D. Lust’s Fabrication of Evidence Claims

    Lust says that Defendants fabricated evidence to create probable cause to arrest

and detain her. Specifically, Lust says that Defendants fabricated evidence by claiming

that she assaulted Plummer and resisted and obstructed arrest.

    Lust is estopped from litigating probable cause in this civil action; she litigated it in

her criminal case. See Smith v. Thornburg, 136 F.3d 1070, 1077 (6th Cir. 1997) (“…

because plaintiff had a full and fair opportunity to litigate whether probable cause

existed to maintain an assault charge against him, he is barred from relitigating that

                                              7 
 
issue in this § 1983 action.”). See also Coogan v. City of Wixom, 820 F.2d 170, 175 (6th

Cir. 1987) (“Where a party has had a ‘full and fair opportunity’ to litigate an issue in

earlier state proceedings, he is precluded from relitigating the same issue in a later

federal case.”) (overruled on other grounds by Frantz v. Vill. of Bradford, 245 F.3d 869,

874 (6th Cir. 2001)).

    However, Lust is not estopped from litigating the issue of fabrication of probable

cause; indeed, the Sixth Circuit held that, under Michigan law, whether probable cause

was fabricated is an inquiry distinct from whether there was probable cause at all. See

Buttino v. City of Hamtramck, 87 F.App’x 499, 505 (6th Cir. 2004) (“… collateral

estoppel does not bar a plaintiff in a subsequent civil action from litigating the issue of

whether an officer made a materially false statement to establish probable cause. In

those situations, plaintiffs are not relitigating the issue of probable cause, they are

challenging the integrity of the evidence used to establish probable cause.”). See also

Darrah v. City of Oak Park, 255 F.3d 301, 311 (6th Cir. 2001) (“we hold that the state

court's determination of probable cause at the preliminary hearing is not identical to . . .

whether [Defendant] made materially false statements to the state judge that formed the

basis of that court's probable cause determination.”).

    Lust argues that she presented evidence sufficient to create a genuine issue of

material fact on her fabrication of evidence claims. She says that her testimony

regarding her arrest, combined with the fact that Defendants do not have the in-car

video, is sufficient to create a material fact question on fabrication. Lust is simply wrong.

    Lust testified that she was returning from a friend’s house in the early morning of

February 13, 2015, when she lost control of her car. She got stuck in a snow bank at the

                                              8 
 
corner of Gallagher St. and the Davison service drive in Detroit. She managed to get

her car out of the snow bank, only to slide into more snow on the shoulder of the service

drive. Lust called her husband to come help; their home was only a few blocks away.

Before her husband could arrive, Plummer and Paetz pulled up behind Lust in their

patrol car.

    Lust says Defendants approached her car; she says Plummer approached her

window and asked what the problem was. Lust says she told Plummer that she was

stuck and that her husband was coming to pull her out. Lust also says she provided her

driver’s license and registration, and then got out of the car to show Defendants how

she was stuck. Lust says Plummer then informed her that he was going to tow her

vehicle; she admits that she strongly objected.

    The parties dispute what happened next. Lust says that Plummer got “very upset”

and asked her to come to the front of his patrol car. He asked her to take a breathalyzer

test. Lust claims that she blew into the breathalyzer twice, and that it failed to register

both times. According to Lust, after the second breathalyzer attempt failed, Plummer

became irate, said “F*** this black b****,” and began to beat her with his baton, telling

her that she was going to jail. Lust says she was then arrested and taken to the Detroit

Detention Center. Lust also says that Paetz asked Plummer what he was doing and

apologized to her for Plummer’s conduct.

    Defendants say that Lust became irate when Plummer informed her that they were

calling a tow truck. They say that Lust then tried to remove her car from the snow bank

by hitting the gas pedal, failing to realize that her car was in neutral. Plummer says he

feared that Lust would accidentally hurt someone, so he reached into Lust’s car to turn

                                              9 
 
off the ignition. He says that Lust blocked his hand. Plummer says he then told Lust that

he would have to forcibly remove her if she did not get out of the car. Lust did not

comply; Defendants then pulled her out of the car through the driver’s side door and

arrested her. Defendants say Lust physically resisted the entire time. Defendants also

say that they had to use forcible strikes to the knee and jugular to subdue Lust.

    Lust fails to proffer new evidence specific to her fabrication claim. Lust presents the

same evidence that she used in her criminal case: her testimony and assertions

regarding what happened on the night of her arrest. Lust’s testimony was considered

when the Michigan Court of Appeals reversed the state trial court’s determination that

there was no probable cause to believe that she had committed a crime. Her claim that

Plummer withheld the in-car video was considered as well. Lust’s proffer of the same

testimony that was considered by the state appellate court amounts to a veiled attempt

to relitigate probable cause. Lust is collaterally estopped from doing so. See Smith,

supra, at 1077.

    Lust’s fabrication claim is unsupported and fails as a matter of law.

    E. Lust’s State Intentional Tort Claims

    Lust also brought false arrest and false imprisonment claims under Michigan law.

Lust’s claims are unsupported and fail as a matter of law.

    Michigan law provides qualified immunity for lower level governmental employees’

intentional torts, if three threshold elements are met. See Odom v. Wayne Cty., 482

Mich. 459, 461 (2008). In Michigan, governmental employees enjoy qualified immunity

for intentional torts if they raise governmental immunity as an affirmative defense and


                                            10 
 
establish that (1) the employee's challenged acts were undertaken during the course of

employment and that the employee was acting, or reasonably believed he was acting,

within the scope of his authority, (2) the acts were undertaken in good faith, and (3) the

acts were discretionary, rather than ministerial, in nature. Id. Addressing the second

requirement of the test, bad faith can be shown by proof that the governmental official

acted with malice or a “wanton or reckless disregard for the rights of another.” Id. at

474.

    Lust says that there is a question of fact concerning whether Defendants arrested

her in bad faith; thus, she asserts that they are not entitled to immunity under state law.

    As discussed above, it has been conclusively established that Defendants had

probable cause to arrest and detain Lust. Further, Lust’s fabrication claims fail as a

matter of law. Because Defendants had probable cause, no reasonable juror could find

that they acted in bad faith when they arrested Lust.

    Lust has failed to raise a genuine issue of material fact on these claims.

    V.     CONCLUSION

    Defendants’ motion for partial summary judgment is GRANTED. Count I of Lust’s

complaint will proceed to trial on her Fourth Amendment excessive force claim against

Plummer. Lust’s other claims are DISMISSED.




                                             11 
 
      IT IS ORDERED.

                          S/ Victoria A. Roberts
                          Victoria A. Roberts
                          United States District Judge

Dated: October 23, 2018




                            12 
 
